Barnard, J.
I concur, upon the ground that it was agreed between Beebe and Stevens at the time the mortgage was given to Stevens, that such mortgage should be subsequent to the mortgage given to Boss for $7000. The testimony of Boss as to the statements made by Stevens was clearly improper. But as there is no evidence whatever, tending to contradict the testimony given by Bebee as to the agreement made by him with Stevens, I think the evidence as to the statements made by Stevens may be considered as harmless evidence, and that the error in admitting it, may be disregarded on this appeal.
Sutherland, J. also concurred.
Leonard, Geo. G. Barnard and Sutherland, Justices.]